Citation Nr: 1001322	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  04-20 347A	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to an increased initial evaluation for right 
knee osteoarthritis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased initial evaluation for 
coronary artery disease (CAD), currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for fractured 
right distal fibula, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable evaluation for erectile 
dysfunction.

5.  Entitlement to a compensable evaluation for left ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964 
and from October 1964 to August 1980.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).  The rating decision granted service 
connection for osteoarthritis, right knee, evaluated as 10 
percent disabling, and CAD, evaluated as 10 percent 
disabling.  The rating decision also increased the evaluation 
for residuals of fractured right distal fibula to 10 percent, 
and denied compensable evaluations for erectile dysfunction 
and left ear hearing loss.  

The Board remanded the case for further development of 
evidence in August 2006.  The case has now been returned to 
the Board.  


FINDING OF FACT

On May 13, 2009, the Board was notified by the VA RO in New 
Orleans, Louisiana, that the appellant died earlier that 
month.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2009). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title ...."  The Secretary will 
be issuing regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  




ORDER

The appeal is dismissed.




		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


